(after stating the facts as above). The first assignment, to wit, that the trial court erred "in hearing the contest of the plea of privilege without notice to the defendant" (appellant), is not supported by the record. What the trial court did was to sustain exception to the plea on the ground that it was insufficient in law.
The second assignment is that said court erred "in not sustaining the defendant's (appellant's) plea of privilege." If appellant means that the court should have overruled the exceptions to its plea, we think the contention should be overruled; for the plea was plainly not sufficient, in that it did not appear therefrom that "none of the exceptions to the exclusive venue in the county of one's residence mentioned in article 1830 or article 2308 of the Revised Statutes" existed. Article 1903, Vernon's Statutes, as amended April 2, 1917, chapter 176 (Vernon's Ann.Civ.St.Supp. 1918, art. 1903).
The remaining assignment is that the court erred "in hearing the case on its merits and rendering judgment against the defendant" (appellant). The contention is without merit. Exceptions to the plea of privilege having been sustained, and appellant not having offered to amend same, the case stood as it would have stood if the plea had never been filed. There was therefore, so far as anything in the record shows to the contrary, no other course for the court to pursue than to try the case on its merits, as he did. So far as the assignment presents a contention that the judgment against appellant was for any other reason unwarranted in law, it is too general to be entitled to consideration.
The judgment is affirmed. *Page 349